THIRD DIVISION
                            MCFADDEN, C. J.,
                        DOYLE, P. J., and HODGES, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                     June 23, 2020



In the Court of Appeals of Georgia
 A20A0049, A20A0308. MAINE v. GEORGIA DEPARTMENT OF
     CORRECTIONS; and vice versa.

      MCFADDEN, Chief Judge.

      These appeals arise from Sherman Maine’s action against his former employer,

the Georgia Department of Corrections (the Department), for retaliation in violation

of the Georgia Whistleblower Act, OCGA § 45-1-4. After a jury found in Maine’s

favor on the issue of liability, the trial court granted the Department’s motion for

judgment notwithstanding the verdict (JNOV). Maine challenges that ruling in Case

No. A20A0049. The trial court also conditionally denied the Department’s alternative

motion for new trial. The Department challenges that ruling in Case No. A20A0308.

      Maine, formerly a captain in a state prison, claims that the Department

retaliated against him for disclosing and objecting to a confidential operation in the
prison that required Maine to provide an inmate with cell phones without his

warden’s written authorization. He argues that the lack of written authorization for

the operation violated a regulation requiring Department personnel to adhere to

policies published by the Department. The jury found that Maine objected to this

alleged violation at the time of the operation and later disclosed the alleged violation

in a letter to the Department’s Commissioner, and that the Department fired Maine

in retaliation for these actions. But, as detailed below, even when we view the trial

evidence most favorably to Maine, that evidence showed that the only person aware

of Maine’s objection about the lack of written authorization was his warden, who was

no longer employed at the prison when Maine was fired and who did not have a role

or input in the decision to fire him. And although Maine discussed the confidential

operation in his letter to the Commissioner, he did not disclose the aspect of the

operation that he contends was unlawful — the lack of written authorization. For

these reasons, the trial evidence viewed most favorably to Maine did not show that

the Department fired Maine in retaliation for protected objections or disclosures, and

the trial court did not err in granting the Department’s motion for JNOV on Maine’s

whistleblower claim. So we affirm the judgment in Case No. A20A0049.



                                           2
      Given our conclusion that the trial court properly granted a JNOV to the

Department, we need not reach the issues raised in the Department’s cross-appeal

from the alternative ruling denying its motion for new trial. So we dismiss Case No.

A20A0308 as moot. Finally, we deny as moot Maine’s motion to dismiss the

Department’s cross-appeal as being untimely filed.

      1. Facts.

      Our resolution of these appeals rests on our review of the trial court’s grant of

the JNOV to the Department. In reviewing that ruling, we must consider “whether the

evidence, with all reasonable deductions therefrom, demanded a verdict contrary to

that returned by the factfinder. If there is any evidence to support the jury’s verdict,

viewing the evidence most favorably to the party who secured the verdict, it is error

to grant the motion.” Mosley v. Warnock, 282 Ga. 488 (1) (651 SE2d 696) (2007)

(citations and punctuation omitted). We acknowledge that much of the trial evidence

in this case was strongly disputed. On many points Maine and his witnesses told a

completely different story than the Department’s witnesses. Where such stark

conflicts in witness testimony occur, we must, consistent with our standard of review,

accept the version of the story that favors Maine.



                                           3
       So viewed, the trial evidence showed that in 2014 the Department fired Maine

from his position as a captain at the Valdosta State Prison because, four years earlier,

Maine had provided several cell phones to an inmate at the prison who was working

as a confidential informant (CI) as part of a confidential operation run by the

Department. In the fall of 2010, Maine had been ordered to give the phones to the CI

by the then-warden of the prison and by at least one Department investigator. In a

meeting with the warden and several Department investigators, Maine had voiced

general objections about the confidential operation, emphasizing the safety risks that

the operation posed to the CI. In separate conversations with the warden he voiced

a more specific objection that he did not have written authorization to give the CI the

cell phones. He repeatedly asked the warden for written authorization, but the warden

refused to provide it to him. The confidential operation ended several months later,

when the CI was transferred out of the prison after being badly injured in an attack

by other inmates.

       Subsequently, Maine became the subject of a criminal investigation conducted

by the Federal Bureau of Investigation with the assistance of investigators from the

Department. The FBI investigation primarily focused on other activities that Maine

disputed at trial.

                                           4
      In October 2012, the prison had a new warden who, on the recommendation of

a superior in the Department, suspended Maine with pay pending an “internal

investigation.” At that time Maine had no knowledge of the investigation and did not

understand why he was being investigated.

      Shortly after being suspended, Maine sent a letter to the Commissioner of the

Department complaining that he was being treated unfairly and asking for an

explanation of and help in resolving his suspension. Among other things, he

described in that letter the 2010 confidential operation and stated that he had given

the CI cell phones at the instruction of the former warden and several Department

investigators. But Maine did not mention in the letter either the lack of written

authorization for the operation or his objections to the warden on that ground.

      In the fall of 2013, the Department began an administrative investigation of

Maine that overlapped with the ongoing FBI investigation in some respects but also

addressed Maine’s statement that he had provided an inmate with cell phones. The

person leading that investigation interviewed Maine, the former warden, and the other

Department investigators involved in the 2010 confidential operation, among other

people. Maine reiterated his assertion that he had been instructed to provide the cell

phones as part of the operation, but he did not mention his request that the

                                          5
authorization be put into writing or the former warden’s failure to do so. The others

involved in the 2010 operation, including the former warden, denied in their

interviews that the operation involved providing the CI with cell phones or that they

had instructed Maine to do so. As a result, the investigative case file contained no

reference at all to written authorization or any objection by Maine to the lack thereof.

      Several persons in the Department reviewed the investigative case file,

including the Department’s general counsel, who recommended to the prison’s

warden that Maine be fired for giving cell phones to an inmate. In his written

recommendation, the general counsel acknowledged Maine’s assertion that he had

been instructed to do so, but he concluded that the evidence did not corroborate that

assertion. By that time, the prison had yet another warden, who fired Maine on

August 22, 2014, based on the general counsel’s recommendation. The warden told

Maine he was being fired for giving the CI cell phones.

      2. Maine’s claim under the Georgia Whistleblower Act.

      Maine brought a claim against the Department under the Georgia

Whistleblower Act, OCGA § 45-1-4, which “creates a cause of action for retaliatory

discharge, suspension, demotion, or other adverse employment action taken against

a public employee . . . by a public employer as a result of the employee’s disclosure

                                           6
of, or refusal to participate in, violation of the law[, a rule, or a regulation].” West v.

City of Albany, 300 Ga. 743 (797 SE2d 809) (2017) (footnotes omitted). Under the

Act, a public employer such as the Department may not “retaliate against a public

employee for disclosing a violation of or noncompliance with a law, rule or regulation

to either a supervisor or government agency,” OCGA § 45-1-4 (d) (2), or “retaliate

against a public employee for objecting to, or refusing to participate in, any activity,

policy, or practice of the public employer that the public employee has reasonable

cause to believe is in violation of or noncompliance with a law, rule, or regulation.”

OCGA § 45-1-4 (d) (3). See Colon v. Fulton County, 294 Ga. 93, 97 (2) (751 SE2d

307) (2013). To prevail on his retaliation claim, Maine was required to “establish that

(1) [he] was employed by a public employer; (2) [he] made a protected disclosure or

objection; (3) [he] suffered an adverse employment action; and (4) there is some

causal relationship between the protected activity and the adverse employment

action.” Franklin v. Pitts, 349 Ga. App. 544, 547 (826 SE2d 427) (2019) (citation and

punctuation omitted).

       There is no question that the trial evidence showed Maine was employed by a

public employer and suffered an adverse employment action, two of the four elements

of his cause of action. Instead, our review of the grant of a JNOV turns on whether

                                            7
Maine’s objections to the confidential operation in 2010 or his letter to the

Commissioner in 2012 concerned a violation of a law, rule, or regulation, and

whether either of these activities were causally connected with his 2014 firing.

      (a) Alleged violation of a law, rule, or regulation.

      We must first identify the law, rule, or regulation that Maine contends was

violated in this case. In his appellate briefs, Maine points to the warden’s failure to

authorize in writing the requirement that he provide cell phones to the CI as a part of

the confidential operation. Maine asserts that an internal Department policy required

such written authorization and that the failure to adhere to this Department policy in

turn violated a regulation providing that “[a]ll [Department] personnel shall be

required to adhere to applicable rules, regulations, policies, procedures and directives

published by the Department of Corrections and local implementing procedures

promulgated in consonance therewith.” Ga. Comp. R. & Regs. r. 125-2-1-.01 (d).

Both Maine and the Department take the position (so we assume without deciding)1

that a warden could authorize a confidential operation that included providing cell


      1
        We do not address whether Maine and the Department are correct in this
position, which apparently is based on a reading of OCGA § 42-5-18 (b), because
Maine did not base his retaliation claim on an assertion that the warden lacked
authority to authorize the operation.

                                           8
phones to an inmate. It is only the lack of written authorization that, according to

Maine, caused the confidential operation in this case to violate a law, rule, or

regulation.

      In granting the JNOV, the trial court concluded that the failure to adhere to the

Department’s policy requiring written authorization was not a violation of a law, rule,

or regulation. But for purposes of these appeals we will assume, without deciding,

that the lack of written authorization of the cell phone component of the confidential

operation did violate a law, rule, or regulation. Even so, the Department was entitled

to a JNOV because, as detailed below, there was not evidence showing that the

Department fired him in retaliation for objecting to or disclosing that violation. See

Looney v. M-Squared, 262 Ga. App. 499, 505 (6) n. 18 (586 SE2d 44) (2003)

(judgment entered pursuant to granting of directed verdict may be affirmed if right

for any reason, even though trial court did not rule on that basis). See generally City

of Gainesville v. Dodd, 275 Ga. 834, 835-839 (573 SE2d 369) (2002) (discussing

appellate court’s authority to affirm rulings under right-for-any-reason doctrine).

      (b) Objections to confidential operation in 2010.

       There was evidence at trial that, during the course of the confidential operation

in the fall of 2010, Maine made repeated objections to the then-warden of the prison

                                           9
about the lack of written authorization for him to give the CI cell phones. And, as

explained above, we are assuming for the purposes of these appeals that those

objections were protected conduct because they concerned a violation of a law, rule,

or regulation. But to show the necessary causal connection for a retaliation claim

under the Whistleblower Act there must also be

      evidence linking [the objections about the lack of written authorization]
      to the adverse-employment action taken against [Maine, his
      termination]. A plaintiff can establish such a causal connection by
      showing that the decision-maker was aware of the protected disclosure
      [or objection] and that the disclosure [or objection] were not wholly
      unrelated.


Forrester v. Ga. Dept. of Human Svcs., 308 Ga. App. 716, 726 (1) (a) (iv) (708 SE2d

660) (2011) (citations omitted; emphasis in original).

      In this case there was no trial evidence, either direct or circumstantial,

connecting Maine’s objections about the lack of written authorization with his

termination four years later. During the course of the confidential operation in 2010,

the only person to whom Maine objected about the lack of written authorization was

his warden. Maine testified at trial that he did not tell the Department investigators

involved in the 2010 confidential operation that it was against policy. And it is


                                         10
undisputed that the warden was not a decision-maker in Maine’s termination. By that

time, the warden was no longer working at the prison and no trial evidence suggested

that he had any role or input in the decision to terminate Maine.

       There is also no evidence that any of the persons who were involved in

Maine’s termination knew about the objections he had raised to the warden. The trial

evidence showed that those persons based the decision to fire Maine on information

gleaned in the investigation; no trial evidence indicated that the decision-makers had

any other source of information. Neither the investigative case file (including Maine’s

statement and interview summary) nor the general counsel’s recommendation that the

warden fire Maine mentioned Maine’s objection to the lack of written authorization

regarding cell phones. There is no trial evidence that Maine told anyone in either the

administrative investigation or the FBI investigation about his objection to the lack

of written authorization.

      Our standard of review requires us to assume that the statements made in the

investigation by the former warden and others — that they had not instructed Maine

to provide cell phones to the CI — were untruthful. But our standard of review does

not require or authorize us to conclude that the persons who conducted that

investigation or reviewed the investigative file knew of those witnesses’

                                          11
untruthfulness. Mere speculation about whether the decision-makers were aware of

Maine’s objection to the lack of written authorization cannot support his retaliation

claim. Cf. Murray v. Community Health Systems Professional Corp., 345 Ga. App.

279, 285 (1) (a) (811 SE2d 531) (2018) (in retaliation claim brought under Georgia

False Medicaid Claims Act, “[plaintiff’s] mere speculation about what [another

person] said to [decision-maker] is insufficient to establish or even raise a question

of fact as to whether [decision-maker] was aware of [plaintiff’s] complaint”).

      (c) Letter to Commissioner in 2012.

        As Maine conceded at trial, the letter he sent to the Department’s

Commissioner in late 2012 did not state that the confidential operation failed to

adhere to the policy requiring written authorization. His letter did not mention a lack

of written authorization at all. The only section of that letter addressing the 2010

confidential operation stated:

      I have heard rumors . . . that I was involved in giving cell phones to
      inmates. Sir, I have never given anything to an inmate that I was not
      instructed to by my supervisors. I did give 7 cell phones to an inmate
      because I was instructed to do so by [the then-warden and two
      investigators]. I was also instructed to give this inmate tobacco and store
      goods to make him look like a “big time player” to give him credibility
      to entrap “dirty staff members”. I protested against this but followed the

                                          12
      instructions of my superiors. I warned the above-mentioned staff if the
      other inmates found out about [the CI] being a “plant” that they would
      kill him; it did not stop them from continuing with their plan. [The CI]
      was stabbed 9 times when the other inmates discovered that he was an
      informant from [another prison].


Consequently, on its face, the letter does not disclose a violation of a law, rule, or

regulation. For this reason, it is not evident that “the decision-maker was aware of [a]

protected disclosure[.]” Forrester, 308 Ga. App. at 726 (1) (a) (iv).

      (d) Summary.

      Without question, a jury could find from the trial evidence that Maine’s

superiors unfairly used him as the scapegoat for an ill-advised confidential operation.

But to recover under the Georgia Whistleblower Act, Maine must show that the

Department retaliated against him for his alleged disclosure of or objection to a

violation of a law, rule, or regulation, and the evidence in this case simply did not link

Maine’s termination to a disclosure of or objection to the violation upon which he

bases his claim — the lack of written authorization for Maine to give the CI cell

phones. For that reason, the trial court did not err in granting the Department’s motion

for JNOV.

      3. The Department’s cross-appeal.

                                           13
      In his order granting the JNOV, the trial court also made an alternative ruling

denying the Department’s motion for new trial. (Our Civil Practice Act authorizes this

alternative procedure at OCGA § 9-11-50.) The Department filed a cross-appeal

challenging this alternative ruling, and Maine filed a motion to dismiss that cross-

appeal for untimeliness.

      Given our judgment affirming the grant of a JNOV to the Department, we

dismiss as moot the cross-appeal and we deny as moot Maine’s motion to dismiss.

      Judgment affirmed in Case No A20A0049. Appeal dismissed in Case No.

A20A0308. Doyle, P. J., and Hodges, J., concur.




                                         14